DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 21, 23-25, 28, 29, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (21 and 29), the claim states: “wherein the second timing offset follows the first timing offset” is unclear.  It is not clear what is meant when the second timing offset “follows” the first timing offset. The relevant definition of follow appears to be “come after in time”, however the starting point of both timing offsets is “when the trigger request is transmitted”, so the second timing offset starts the same time as the first timing offset and overlaps the first timing offset but does not come after the first timing offset.  The limitation could state the second timing offsets is (the same as, different from, same or different, longer than, shorter than, etc.) the first timing offset.  							The Examiner stated based on a similar amendment that the first and second timing offset appear to be the same (single) timing offset.  Applicant in remarks states “Applicant does not necessarily agree and without acquiescing to the Examiner’s contentions” and changes the limitation to second timing offset follows first timing offset.  Applicant clarifies later in remarks, the timing offsets describe timespans between different events: 1) time between trigger request and NZP-CSI-RS transmission and 2) time between trigger request and IMR transmission.  Applicant concludes the second offset ends up following 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 21, 23-25, 28, 29, 31 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0162966, hereinafter Kim), in view of Yum et al (US 2018/0175983, hereinafter Yum, claiming the priority date of provisional application 62/180,624) and in view of Etemad et al (US 2014/0036796, hereinafter Etemad).

Regarding claim 1, Kim discloses a method for a wireless communication system that comprises a base station (BS) and a user equipment (UE), the method comprising: transmitting, from the BS to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]); transmitting, from the BS to the UE, Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE of IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and performing, with the UE, interference measurements based on the IMRs and transmitting from the UE to the BS, aperiodic CSI reporting based on the interference measurement (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]);									but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the offset.  Yum discloses a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235];											and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yum in order to efficiently report CSI according to a number of extended antenna ports and utilize Etemad in order to reduce interference when using CoMP and so the UE can deliver knowledge of the downlinks channels that exist between the different TPs.  
Regarding claim 21, Kim discloses a user equipment (UE) comprising: a receiver that receives, from the BS to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]), and receiving Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and transmitter, that transmits, to the BS, aperiodic CSI reporting based on measurement of interference based on the IMRs are the aperiodic IMRs (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]); but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the timing offset.  Yum discloses a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235]; and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR).  
Regarding claim 29, Kim discloses a base station (BS) comprising: a transmitter that transmits, to a user equipment (UE), to the UE, a trigger request (eNB configures aperiodic IMR and makes a request for CSI feedback from UE, Para [0172]), and transmitting Interference Measurment Resources (IMRs) that are aperiodic IMRs or periodic IMRs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and receiver that receives, from the UE, aperiodic CSI reporting based on measurement of interference based on the IMRs are the aperiodic IMRs (the eNB may configure aperiodic IMR for a UE, request aperiodic CSI feedback from the UE and the UE can feedback aperiodic CSI report based on the IMR measurement, Para [0172]); but does not disclose transmitting from the BS to the UE, a timing offset between a time when the trigger request that triggers to perform an aperiodic CSI-RS reporting is transmitted and a time when a NZP CSI-RS is transmitted nor applying the timing offset.  Yum discloses a timing offset between the aperiodic CSI request and the transmitted CSI-RS, see Para [0235] and Fig. 7-9 or Fig. 3/6/7 from provisional application 62/180,624 and the aperiodic CSI-RS indication may be transmitted in sub-frame n and the aperiodic CSI-RS may be transmitted in sub-frame n+p, Para [0204-205], where the CSI-RS indication is transmitted with the aperiodic CSI request, Para [0235]; and does not explicitly disclose measuring, with the UE, the NZP CSI-RS nor a second timing offset between the trigger request is transmitted and a time when the IMR is transmitted.  Etemad discloses a CSI process where a UE measures quality of a channel using NZP-CSI-RS, Para [0027], NZP CSI-RS resources can also be used for interference measurements instead of ZP CSI-RS resources in addition to being used for channel measurements, Para [0023].  Therefore the second timing offset is the same period as the first timing offset as some of the NZP CSI-RS resources are interference resources (IMR).  
Regarding claims 3, 23 and 31, Kim discloses the method/UE/BS according to claim 1/21/29, further comprising: notifying, with the BS, the UE of information indicating that the IMRs are aperiodic IMRs or periodic CSI-RSs (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]).
Regarding claims 4, 24 and 32, Kim discloses the method/UE/BS according to claim 1/21/29, further comprising: transmitting, from the BS to the UE, Downlink Control Information (DCI) that indicates whether the IMRs are multiplexed on resource elements (REs) (the aperiodic CSI-RS configuration is indicated through DCI, Para [0159] and the aperiodic CSI request is by DCI, Para [0172]).
Regarding claims 5 and 25, Kim discloses the method/UE according to claim 2/22, wherein when the aperiodic ZP-CSI-RS are transmitted, physical downlink shared channel (PDSCHs) are not multiplexed on the REs (zero power CSI-RS is used on REs to measure interference, Para [0134/145]).
Regarding claims 8 and 28, Kim discloses the method/UE according to claim 1/28, further comprising: notifying, with the BS, the UE of CSI feedback timing indicating when the aperiodic CSI reporting is performed (the eNB informs the UE IMR configurations which can be periodic IMRs or aperiodic IMRs, Para [0165]); and wherein the performing performs the aperiodic CSI reporting based on the CSI feedback timing (the UE can feedback aperiodic CSI report based on the IMR measurement k sub-frames later, Para [0172]).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose applying a second time offset, where the second time offset follows the first timing offset.  The office action admitted Kim does not disclose a first timing offset .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461